Citation Nr: 0410918	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service connected hypertension.


REPRESENTATION

Appellant represented by:	John B. DeRosa, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and A. Carlson


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to November 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for hypertension 
with an evaluation of 10 percent effective October 1990.  The 
veteran seeks a higher rating.  

The veteran attended an August 1999 Travel Board Hearing in which 
he stipulated that the only issues on appeal were a claim for a 
higher initial rating for service connected hypertension and a 
claim for special monthly compensation.  The Board notes that the 
RO subsequently granted the veteran's claim for special monthly 
compensation in a January 2003 rating decision.  As such, the 
issue is no longer subject to this appeal.  The Board further 
notes that the RO also granted service connection for recurrent 
atrial arrhythmias with an evaluation of 30 percent effective 
October 17, 1990, and an evaluation of 60 percent from January 12, 
1998 to the present.  

  
FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in this 
decision has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claim, obtained all relevant 
evidence designated by the veteran, and provided a VA examination 
in order to assist in substantiating the claim.  

2.  The objective medical evidence reflects that the veteran's 
service connected hypertension is currently manifested by 
diastolic blood pressure predominantly below 100, and systolic 
pressure predominantly below 160.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 66 
Fed. Reg. 45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  This 
law also eliminated the concept of a well- grounded claim and 
superseded the decision of the Court in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7(a), 114 
Stat. at 2099-2100. 

The Board acknowledges that a January 2003 Supplemental Statement 
of the Case indicated that, in light of the VCAA, VA had a duty to 
obtain evidence from any new source identified by the claimant.  
However, a review of the record reflects that the appellant has 
not identified any pertinent evidence that is not of record.  The 
Board concludes that the discussions in the May 1998, February 
1999, and January 2003 rating decisions, the February 1999 
Statement of the Case, and the January 2003 Supplemental Statement 
of the Case, adequately informed him of the information and 
evidence needed to substantiate his claim for the assignment of a 
higher rating for hypertension, and complied with VA's 
notification requirements.  In sum, the veteran was notified and 
aware of the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in obtaining 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As noted above, there is no indication that there is any 
additional evidence that has not been obtained that is relevant to 
this appeal.  There is no further duty to notify or assist the 
veteran with this appeal.

Consequently, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the VCAA 
does not apply).  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is required 
based on the facts of the instant case.

As already stated, the RO did not refer to the explicit provisions 
of the VCAA when it adjudicated the case below.  However, for the 
reasons stated above, the Board has found that VA's duties under 
the VCAA have been fulfilled.  Further, the RO considered all of 
the relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the Board 
will do the same.  As such, there has been no prejudice to the 
appellant that would warrant a remand, and the appellant's 
procedural rights have not been abridged.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Furthermore, in a recent decision, Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before the 
" initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  VCAA notice was not provided to the veteran before the 
RO decision that was the subject of this appeal.  However, the RO 
decision that is the subject of this appeal was in May 1998, years 
before the enactment of VCAA.  The RO obviously could not inform 
the veteran of law that did not exist.  Moreover, while the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did leave 
open the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the time 
of the May 1998 RO decision, notice was provided by the AOJ prior 
to the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice contained in the January 
2003 Supplemental Statement of the Case does not contain the 
"fourth element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence pertaining 
to his claims.  In Statements of the Case and Supplemental 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of any 
additional information or evidence that he wanted VA to obtain.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard, supra; see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals for 
Veteran's Claims' statement in Pelegrini that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of the 
notice provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further noted 
that section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The RO 
has obtained the veteran's service medical records.  In addition, 
as noted above, the RO contacted the veteran and obtained all 
identified evidence.  The veteran was also provided with a Travel 
Board Hearing in August 1999, and VA medical examinations in 
November 1997, and October 2002.  

As VA has fulfilled the duty to notify and assist, the Board finds 
that it can consider the merits of this appeal without prejudice 
to the veteran.  Bernard, supra.

Background

The veteran was granted service connection for hypertension with a 
10 percent evaluation in a May 1998 RO rating decision.  The 
decision was based upon treatment records from the Community 
Health Plan dated October 1974 to June 1997, as well as a November 
1997 VA medical examination.  

The Community Health Plan records showed ongoing treatment for 
hypertension.  The records also revealed that the veteran's 
diastolic pressure was never exceeded 100, and systolic pressure 
was predominantly below 160.    

The clinician at the veteran's November 1997 VA examination noted 
that the veteran first had an episode of palpitations in 1957 
while flying as navigator bombardier.  He was grounded as a 
result.  In 1996, he was treated again for the same problem, and 
he was diagnosed with cardioversion and atrial flutter.  The 
veteran was doing well with medication, and was smoke-free for six 
and a half years, after a 45-year history of smoking.  Upon 
examination, the clinician measured the veteran's blood pressure 
at 158/86, and 140/84.  There was no murmur or rales, nor any 
evidence of congestive heart failure.  

The VA clinician also noted that in August 1997, the veteran was 
admitted to the VA Medical Center in Albany and diagnosed with 
atrial flutter, hypertension, supraventricular tachycardia, 
anxiety, dyspnea and hypercholesterolemia.  His blood pressure was 
131/93.  An electrocardiogram showed a rapid atrial flutter with a 
rate of 104 per minute and a block of 2:1 and 3:1 atrial 
ventricular block with no ST-T changes.  Chest x-ray showed no 
acute disease and CPK was 133.  

The veteran also treated with Dr. E.A.S. from August 1997 to 
December 1997.  Blood pressure readings taken measured 150/78, 
128/84, and 140/80.  He noted that upon examination, left border 
of cardiac dullness and PMI were not detected clinically.  He also 
noted that the veteran's heart rate ranged from 56-64 and was 
regular and that there were no audible murmurs or extra sounds.     

The veteran treated with Dr. D.V.H. in January 1998.  He noted 
that after feeling improved for a couple of months, the veteran 
was back in atrial flutter with a slow ventricular response, 
complaining of generalized listlessness, fatigue, and dyspnea on 
exertion.  Atrial flutter was not associated with palpitations, 
anginal chest discomfort, lightheadedness or overt congestive 
heart failure.  He was taking Coumadin 7.5 mg a day, 5 mg two days 
a week; Amiodarone 200 mg a day; Lopressor 100 mg b.i.d.; 
Lisinopril 10 mg a day; Hydrochlorothiazide 25 mg a day; and 
Lovastatin 20 mg a day.  Upon examination, Dr. D.V.H. measured the 
veteran's blood pressure at 122/80, pulse 50 (atrial flutter with 
4:1 block).  The veteran underwent elective cardioversion.  He 
tolerated the procedure well and was discharged with a blood 
pressure of 118/70, pulse 64.  

At the veteran's August 1999 Travel Board Hearing, he testified 
that his hypertension causes him to feel like he can't do 
anything.  He experiences pain, listlessness, and becomes tired 
easily.  He takes naps almost every day.  He also takes medication 
(4-5 beta blockers) on a daily basis.  Even with the medication, 
his symptoms come and go.  His heartbeat and diastolic reading 
fluctuate from time to time.  The veteran did not know the names 
of the readings, but testified "there's the big one that goes 
between 130 all the way up to 190 [systolic] and then there's the 
small one that goes from usually 78 to 120 [diastolic] and when 
it's up around 100, I'm supposed to take more beta blockers."  

His wife testified that she helps the veteran with his medication 
and makes sure that he takes it every day.  She also testified 
that his hypertension causes him to become irritable and 
obstinate.    

Following the veteran's Travel Board Hearing, the Board issued a 
decision in December 1999 it which it remanded the case back to 
the RO.  The purpose of the remand was to afford the veteran with 
a more recent medical examination and to get a medical opinion as 
to the relationship, if any, between any cardiovascular pathology 
(to include atrial flutter, supraventricular tachycardia, anxiety, 
dyspnea and hypercholesterolemia) and the veteran's service-
connected hypertension.  

In October 2002, the veteran underwent a VA medical examination 
and after a thorough review of the entire claims file, the 
clinician opined that the veteran has a separate cardiac condition 
or disease entity originally manifested in palpitations and 
documented as atrial premature beats.  The condition later 
resulted in recurrent paroxysms of atrial tachycardia, primarily 
atrial flutter and atrial fibrillation.  This in turn resulted in 
symptoms of fatigue and dyspnea on exertion, requiring aggressive 
drug therapy to slow the heart rate or maintain sinus rhythm.  The 
clinician further opined that the veteran's hypertension did not 
contribute to this condition in the beginning, but the increasing 
severity of the veteran's hypertension later led to significant 
aggravation of the underlying tendency towards recurrent atrial 
arrhythmias.  

Laws and Regulations

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole-
recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in appellate 
status by disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as "staged" 
ratings.  Id. 

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent 
disability rating is warranted when diastolic pressure is 
predominantly 100 or more; or systolic pressure is predominantly 
160 or more; or for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  The next highest rating of 20 percent is 
warranted only when diastolic 
pressure is predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  
A veteran is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence 
is in relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The medical evidence of record reveals that the veteran has been 
diagnosed with an atrial flutter, hypertension, supraventricular 
tachycardia, anxiety, dyspnea and hypercholesterolemia.  
Furthermore, the October 2002 VA medical examination revealed that 
the veteran's hypertension led to significant aggravation of the 
underlying tendency towards recurrent atrial arrhythmias.  

The Board notes that, as a result of the veteran's most recent VA 
examination, the RO has granted service connection for recurrent 
atrial arrhythmias, and has also granted special monthly 
compensation based on statutory housebound criteria.  

However, the sole issue before the Board at this time is the 
veteran's claim for an increased initial rating for service 
connected hypertension.  Pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7101, a 10 percent disability rating is warranted when 
diastolic pressure is predominantly 100 or more; or systolic 
pressure is predominantly 160 or more; or for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  The next highest 
rating of 20 percent is warranted only when diastolic 
pressure is predominantly 110 or more or systolic pressure is 
predominantly 200 or more.      

In August 1997, the veteran was admitted to the VA Medical Center.  
At that time, his blood pressure was 131/93.  The veteran's blood 
pressure was taken three times between August 1997 and December 
1997, while he was being treated by Dr. E.A.S.  His blood pressure 
was measured at 150/78, 128/84, and 140/80.  At the veteran's 1997 
VA examination, his blood pressure was 158/86, and 140/84.  In 
January 1998, the veteran treated with Dr. D.V.H., his blood 
pressure at that time was 118/70.  Furthermore, the veteran's 23 
years of treatment with the Community Health Plan from October 
1974 to June 1997 reveal that the veteran's diastolic pressure was 
never exceeded 100, and systolic pressure was predominantly below 
160.  There has been no evidence to suggest that the veteran's 
diastolic 
pressure is predominantly 110 or more or that his systolic 
pressure is predominantly 200 or more.  As a result, an initial 
rating in excess of 10 percent is not warranted.  

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence shows no 
distinct periods of time, since the time service connection became 
effective in October 1990, during which the veteran's hypertension 
has been more than 10 percent disabling, and thus higher staged 
ratings are not indicated.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
the assignment of an initial compensable rating in excess of 10 
percent for hypertension must be denied. See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

Entitlement to the assignment of an initial compensable rating in 
excess of 10 percent for service-connected hypertension is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 

VA FORM
JUN 2003 (RS) 
 4597
Page 2




